The plaintiff in error was convicted in the county court of Canadian county upon an indictment presented by the grand jury in the district court, which was duly transferred from the district court to said county court, charging the plaintiff in error with having unlawfully sold whisky to one D.T. Jones, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for four months and to pay a fine of $300. From the judgment he appealed by filing in this court on April 29, 1916, a petition in error with case-made. *Page 247 
On the call of the case for final submission, the Attorney General moved to affirm the judgment for the reason that no brief has been filed and no appearance made for the plaintiff in error in this court.
We have examined the record, and find that the indictment is sufficient, that the instructions of the court fairly and fully present the law of the case, and that the verdict was well supported by the evidence. Finding no error in the record, the judgment is affirmed.
ARMSTRONG and BRETT, JJ., concur.